Citation Nr: 1637038	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to April 1973, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Most recently, in February 2016, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159(c).

As stated above, this matter was most recently remanded in February 2016 for an addendum VA medical opinion.  The examiner was to address whether the Veteran's lumbar spine disability was aggravated by (permanently worsened beyond normal progression) his service-connected left knee arthritis and degenerative joint disease (DJD) of the right knee.  Pursuant to the Board's February 2016 remand, the RO obtained a VA medical opinion in March 2016.  

The examiner indicated review of the Veteran's VBMS claims file.  The examiner indicated that he was unable to determine a baseline severity of the Veteran's back pain as he was on pain medications to help alleviate his back pain.  "Therefore, the answer to this question would be more speculation to determine if the severity of the back condition was greater than the baseline."  

The examiner continued to opine that the Veteran's lumbar spine disability was not at least as likely as not aggravated beyond its natural progression by his service-connected left and right knee disabilities.  The examiner reasoned that medical literature did not support joint pathology due to gait or stance disturbances.

In August 2016, the Veteran's representative submitted an Appellate Brief asserting that the March 2016 VA addendum opinion was again inadequate.  The Veteran's representative stated that the March 2016 VA addendum opinion "did not shed any additional light on the Board's quandary."  

The Board agrees with the Veteran's representative in this instance that the opinion is again inadequate.  The Board notes that the March 2016 VA examiner failed to include evidence of any medical literature to support her opinion that there is no relationship between gait disturbance and joint pathology.  This is particularly troubling in light of the May 2004 statement from D.V.H., Registered Nurse, which indicates she believes there is a relationship between the Veteran's knee disabilities and his back symptoms.  Accordingly, the Board finds that another remand is required, by a new VA examiner, to obtain an addendum opinion that determines the etiology of the Veteran's back pain and if it is related to his service-connected left and right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion (from an appropriate medical professional examiner other than the one who provided the March 2016 addendum).  If the VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.

The examiner is asked to provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current low back disability or disabilities.

(b) As to each disability diagnosed, please indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability was aggravated (permanently worsened in severity beyond a natural progression) by his service-connected left knee arthritis and/or right knee DJD. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

A complete rationale must be provided for any opinion expressed.  

2. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




